DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10, 12-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara (US 20200174586 A1).
Regarding claim 1, Yoshihara teaches an operating apparatus disposed on a surface of a detection panel that detects a change in electrostatic capacitance, (Para 25-26, 97-98. Fig. 2 shows the operating apparatus 100 operating on the detection panel 50) 
the operating apparatus comprising: a supporter on the surface of the detection panel; (Para 30. Fig. 4: holding member 31)
an operation body supported by the supporter so as to be movable in a pressing direction along a reference axis orthogonal to the surface of the detection panel and a rotational direction about the reference axis, wherein a hole is provided from the supporter to the operation body, and the reference axis is located in the hole, (Para 27-40. 46-47. Operating body 11 which is ring which a reference axis as the vertical axis through the ring. And the operation body can be 11+12+13+33+31)
a press detection conductor facing the surface of the detection panel, the press detection conductor being configured to move in the pressing direction along the reference axis; (Para 60-62. Push switch 70)
and a rotation detecting conductor facing the surface of the detection panel, the rotation detecting conductor being configured to move in the rotational direction about the reference axis, (Fig. 4: rotation electrode 30.Para 26-30)
the press detection conductor and the rotation detecting conductor being arranged around the hole, wherein the press detection conductor is moved in the pressing direction by the pressing operation of the operation body, and the rotation detecting conductor is moved in the rotational direction by the rotating operation of the operation body. (Para 26-30, Para 60-62.  So the switch 70 is activated through press operation and the rotation electrode rotates to cause capacitance change to detect rotation)
Regarding claim 2, Yoshihara already teaches the operating apparatus according to Claim 1, 
And Yoshihara further teaches wherein the operation body includes a circular outer rim about the reference axis and a circular inner rim about the reference axis, the inner rim being a rim of the hole, and wherein the supporter, the rotation detecting conductor, and the press detection conductor are located between the outer rim and the inner rim. (Para 27-40. 46-47.  Fig. 4 shows a ring and wherein the supporter, the rotation detecting conductor, and the press detection conductor are in the ring area)

Regarding claim 3, Yoshihara already teaches the operating apparatus according to Claim 1, 
And Yoshihara further teaches further comprising a light- transmissive member in the hole, the light-transmissive member allowing the detection panel to be viewed. (Para 48)

Regarding claim 4, Yoshihara already teaches the operating apparatus according to Claim 3, 
And wherein the light-transmissive member is part of the operation body. (Para 48.  So the light-transmissive member is considered as part of the operation body).



Regarding claim 7, Yoshihara already teaches the operating apparatus according to Claim 1,
And Yoshihara further teaches further comprising: a rotational operation member rotatably supported by the supporter, wherein the rotation detecting conductor rotates together with the rotational operation member, wherein the press detection conductor moves along the reference axis together with the operation body, and wherein the rotational operation member rotates with a rotational motion of the operation body. (Para 27-40. 46-47, 60-61. Operating body 11 which is ring which a reference axis as the vertical axis through the ring. And the operation body can be 11+12+13+33+31.  So in this case the rotational operation member is 11. )

Regarding claim 8, Yoshihara already teaches the operating apparatus according to Claim 1,
And Yoshihara further teaches further comprising: a pressing operation member supported by the supporter so as to move along the reference axis, wherein the press detection conductor moves along the reference axis together with the pressing operation member, wherein the rotation detecting conductor rotates together with the operation body, and wherein the pressing operation member moves along the reference axis with a pressing motion of the operation body. (Para 27-40. 46-47, 60-61. Operating body 11 which is ring which a reference axis as the vertical axis through the ring. And the operation body can be 11+12+13+33+31.  So in this case the rotational operation member is 11.   The switch is activated by the pressing part 12c, and the operation body is 11)
Regarding claim 10, Yoshihara already teaches the operating apparatus according to Claim 7, 
And Yoshihara further teaches wherein a relative position of the press detection conductor and the rotation detecting conductor does not change while the operation body rotates. (Para 27-40. 46-47, 60-61. Operating body 11 which is ring which a reference axis as the vertical axis through the ring. And the operation body can be 11+12+13+33+31.  So in this case the rotational operation member is 11.   The switch is activated by the pressing part 12c, and the operation body is 11.  The vertical distance is the relative position)

Regarding claim 12, Yoshihara already teaches the operating apparatus according to Claim 1, 
And Yoshihara further teaches wherein the press detection conductor and the rotation detecting conductor are longer in circumferential length centered on the reference axis than in radial width centered on the reference axis. (Fig. 4 shows 70 and 25 is longer in circumference than length in radial direction).

Regarding claim 13, refer to rejection for claim 1.

Regarding claim 14, refer to rejection for claim 2. 

Regarding claim 15, refer to rejection for claim 3.

Regarding claim 16, refer to rejection for claim 4. 

Regarding claim 18, refer to rejection for claim 8.

Regarding claim 20, refer to rejection for claim 10.

Allowable Subject Matter
Claims 5-6, 9, 11, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626